  Case: 1:20-cv-00886-MWM Doc #: 26 Filed: 02/26/21 Page: 1 of 3 PAGEID #: 426




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION – CINCINNATI

ROBERT L. REESE, Derivatively on Behalf :  Case No. 1:20-cv-886
of Nominal Defendant FIFTH THIRD        :
BANCORP,                                :  Judge Matthew W. McFarland
                                        :
                  Plaintiff,            :
                                        :
            v.                          :
                                        :
GREG D. CARMICHAEL, et al.,             :
                                        :
                  Defendants.           :
______________________________________________________________________________

           ORDER ON MOTION FOR A TEMPORARY STAY (Doc. 18)
______________________________________________________________________________

       This matter is before the Court on Defendants’ motion for a temporary stay (Doc.

18). Defendants request that this case be temporarily stayed until after the Court has

resolved Defendants’ pending motion to transfer (Doc. 16). Plaintiff filed a response in

opposition (Doc. 20), to which Defendants’ filed a reply (Doc. 23), making this matter

ripe for the Court’s review.

       Federal courts have the inherent authority to stay proceedings. See Landis v.

North American Co., 299 U.S. 248, 254 (1936) (“the power to stay proceedings is

incidental to the power inherent in every court to control the disposition of the causes

on its docket with economy of time and effort for itself, for counsel, and for

litigants.”); Hill v. Mitchell, 30 F.Supp.2d 997, 1000 (S.D. Ohio 1998) (“the Court has the

inherent power to stay proceedings pending the resolution of the same or related issues

in another forum.”). To determine whether a stay is appropriate, the court must
  Case: 1:20-cv-00886-MWM Doc #: 26 Filed: 02/26/21 Page: 2 of 3 PAGEID #: 427




consider the following factors: (1) the need for a stay, (2) the balance of potential

hardship to the parties and public, and (3) the promotion of judicial economy. See

Dowler v. Med. Shoppe, 2007 WL 2907519, at *2 (S.D. Ohio Oct. 3, 2007).

       Here, Defendants argue that a stay is appropriate because “four earlier-filed

shareholder derivative suits identical to this one have been consolidated and are

proceeding in the Northern District of Illinois.” (Doc. 18) (see also In re Fifth Third

Bancorp Derivative Litigation, N.D. Ill. Case No. 1:20-cv-04115) (“Chicago Cases.”)

Defendants, hoping that this case will likewise be consolidated with the Chicago Cases,

previously filed a motion to transfer venue to the Northern District of Illinois. (Doc. 16.)

As such, Defendants contend that it would be an inefficient use “of this Court’s

resources to set a schedule and consider Defendants’ response to Plaintiff’s Complaint []

before it decides to transfer to the Norther District of Illinois.” (Doc. 18.)

       The Court agrees. Defendants have clearly established their need for the stay, as

well as the fact that granting a stay would promote judicial economy. Furthermore, the

Court fails to see how granting the proposed stay would cause any undue hardship for

Plaintiff. This case is still in its infancy: Defendants have yet to respond to Plaintiff’s

Complaint, discovery has not started, and the Court has yet to even issue a calendar

order. Conversely, Defendants could face potential hardships if the Court denied the

stay since they would thus be forced to litigate a case in a forum that the Court might

subsequently deem is inappropriate. Since all three factors weigh in Defendants’ favor,

the motion for a temporary stay (Doc. 18) is GRANTED. Accordingly, this case

is hereby STAYED pending resolution of Defendants’ motion to transfer (Doc. 16).

                                              2
Case: 1:20-cv-00886-MWM Doc #: 26 Filed: 02/26/21 Page: 3 of 3 PAGEID #: 428




   IT IS SO ORDERED.


                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF OHIO


                                     By: /s/ Matthew W. McFarland
                                        JUDGE MATTHEW W. McFARLAND




                                     3
